IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RICHARD SHAFFER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2838

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 10, 2016.

An appeal from an order of the Circuit Court for Duval County.
Russell L. Healey, Judge.

Richard Shaffer, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, KELSEY, and WINSOR, JJ., CONCUR.